 

SHARE REDEMPTION AGREEMENT

 

THIS SHARE REDEMPTION AGREEMENT, dated May 12, 2014 (this “Agreement”), by and
between ON-AIR IMPACT, INC., a Nevada corporation (the “Company”), and EDWARD
WHITEHOUSE (the “Stockholder”).

 

WITNESSETH:

 

WHEREAS, the Stockholder currently owns an aggregate of Two Million (2,000,000)
shares of Series A Convertible Preferred Stock, par value $0.0001 per share (the
“Shares”), of the Company; and

 

WHEREAS, the Company desires to redeem One Hundred Thirty One Thousand Three
Hundred Seventy (131,370) of the Shares of the Company held by the Stockholder
from the Stockholder and the Stockholder wishes to have such shares redeemed by
the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, mutual
agreements and covenants herein set forth, and for other valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. Redemption. Effective as of the date hereof, the Stockholder hereby
surrenders One Hundred Thirty One Thousand Three Hundred Seventy (131,370) of
the Shares to the Company for redemption, and agrees to deliver any and all
certificates representing such Shares accompanied by stock powers duly executed
in blank (the “Certificates”) to the Company.

 

2. Payment. The Company shall pay, as the purchase price for the redemption of
the Shares, an amount equal to Twenty Six Thousand Two Hundred Seventy Four
United States Dollars and No Cents (US$26,274.00), which amount shall be paid in
cash or its equivalent on the date hereof.

 

3. Representation and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to the Company that (a) the Stockholder has full legal
right, power and capacity to execute and deliver this Agreement and to perform
such Stockholder’s obligations hereunder and thereunder, (b) the Stockholder now
owns the Shares free and clear of all liens, encumbrances, and claims of others,
and that the Stockholder has the right to transfer and deliver the Shares to the
Company for redemption in accordance with the terms of this Agreement, (c) the
Stockholder has such knowledge of the business and financial affairs of the
Company and possess a sufficient degree of sophistication, knowledge and
experience in financial and business matters such that it is capable of
evaluating the sale of the Shares and the economic risks of having same redeemed
by the Company, (d) the Stockholder acknowledges that he has had full
opportunity to ask questions and receive answers concerning the terms and
conditions of this redemption; and (e) the Stockholder has no other interest in
the Company other than the Shares.

 



Share Redemption Agreement - On Air Impact, Inc. - Edward WhitehousePage 1

 

 

4. Further Assurances. The Company and the Stockholder shall execute and deliver
such additional instruments and documents as may reasonably be requested by the
Company or the Stockholder in order to carry out the purposes and intent of this
Agreement and to fulfill the respective obligations of the Company and the
Stockholder under this Agreement.

 

5. Entire Agreement. This Agreement (along with the documents referred to in
this Agreement) contains the entire understanding and agreement of the parties
with respect to the transaction covered hereby and supersedes all other
understandings and agreements between the parties, oral or written, relating to
the subject matter of this Agreement. No modification, alteration or amendment
of this Agreement and no waiver of any provision of this Agreement shall be
valid or effective unless in writing executed by the Company and the
Stockholder.

 

6. Binding Agreement. This Agreement shall be binding upon, inure to the benefit
of, and apply to the respective heirs, personal representatives, successors, and
the assigns of the parties hereto.

 

7. Construction. This Agreement shall be construed and enforced in accordance
with the substantive laws of the State of Nevada, without regard to conflicts of
laws principles. The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the signatory parties.

 

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Telecopied or email (via PDF) signatures shall be deemed to have the
same effect as an original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this day
and year first above written.

 

  ON-AIR IMPACT, INC.      

By:

/s/ Joel Falitz   Name: Joel Falitz   Title: President and Chief Executive
Officer         STOCKHOLDER:       /s/ Edward Whitehouse   Edward Whitehouse



Share Redemption Agreement - On Air Impact, Inc. - Edward WhitehousePage 2

 



